Opinion oe the Court by
Judge Peters:
Conceding that there is some evidence that Lee 'Whitaker paid for the stock, cattle and sheep, on which the attachment was levied, still the evidence fails to show that there was any open, visible change of possession, and that a change of possession accompanied the sales The son who was living several miles from the father about the time without any explained, or appreciable reason changed his residence, and removed to the father’s, and the asserted purchase was made there, the property remaining where it was before and at the time of the alleged sale, and it appears that the crop of tobacco raised on the father’s land was sold and the money received by the son, and the proceeds not satisfactorily accounted for.
We concur therefore with the court below in sustaining the attachment of appellees as to all the property except the buggy and cart claimed by appellant, but as he was successful in asserting his claim to the last named articles it was erroneous to adjudge costs against him. ■
Wherefore the judgment awarding costs against Lee Whitaker in favor of appellees is reversed, and the cause remanded with directions that each party in Lee Whittaker’s petition pay his own costs, and the judgment as to all other matters is affirmed.